Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
This application filed 03/12/2019 is a continuation of 13/411,579, filed 03/04/2012, now U.S. Patent No. 10/229,199.
Claims 1-18 are presented for examination. 
Text Document cannot be displayed

Abstract
The Abstract filed on 03/12/2019 has been considered as to the merits.

Drawings
The Drawings filed on 03/12/2019 have been considered as to the merits.

Claim Objections
Claims 2-3, 5, 8-9, 11, 14-15, and 18 are objected to because of the following informalities: 
	- Claims 2, 8, and 14 recite the phrase “…the search engine query and”, which should be recited as “…the search engine query.”
- Claims 3, 9, 13, and 15 recite the term “that”. It is unclear what Applicant refers by “that”, only what refers by “that” should set forth in the claimed. Clarification is suggested.
- Claims 5, 11, and 17 recite the term “which”. It is unclear what Applicant refers by “which”, only what refers by “which” should set forth in the claimed. Clarification is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
               	- Claims 6, 12, and 18 recite the phrase “how likely a given one of the search terms of the search engine query giving rise to the corresponding one of the results and an additional search term not included in the search engine query will occur together”. It's unclear what applicant refer by how likely a given one of the search terms of the search engine query giving rise to the corresponding one of the results and an additional search term not included in the search engine query will occur together. Clarification is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
should be stored in a computer-readable storage medium in order to overcome the 35 U.S.C. § 101 rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,229,199. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: Claim 1 of the present application merely repeat the features of claim 1 of U.S. Patent No. 10,229,199 with less limitation.  Since the difference of the claimed subject matters in scope is denims and unrelated to the overall aesthetic appearance of the claims being compared. In addition, it is obvious for an ordinary skilled person in the art at the time the invention was made to add limitations from the claims for the purpose to extend an intentional usage for his/hers invention.
The dependent claims 2-5 are fully incorporating the errors of their respective base claims by dependency. They are rejected under the same rationale.
This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

s 7-18 and are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,223,451. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: Claims 7 and 13 of the present application merely repeat the features of claims 1 and 7 of U.S. Patent No. 10,223,451 with less limitation.  Since the difference of the claimed subject matters in scope is denims and unrelated to the overall aesthetic appearance of the claims being compared. In addition, it is obvious for an ordinary skilled person in the art at the time the invention was made to add limitations from the claims for the purpose to extend an intentional usage for his/hers invention.
The dependent claims 8-12 and 14-18 are fully incorporating the errors of their respective base claims by dependency. They are rejected under the same rationale.
This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cucerzan et al. (US. 2007/0214131), hereinafter Cucerzan in view of Sweeney et al. (US. 20110314006), hereinafter Sweeney.
As per claim 1, Cucerzan discloses a method for ranking search results based upon content creation trends, the method comprising: 
	- receiving a result set of results from a search engine produced in response to a search engine query of a plurality of search terms (Fig. 1, par. [0033] retrieving search results in response to a query); 
	- ranking the results of the result set according to at least one ranking factor (Fig. 1, par. [0037], [0033], and [0002], the system discloses original ranking and common ranking, wherein common ranking measures/factors like relevancy match); 
	- weighting the ranked results in the result set according to the retrieved trend data (par. [0047], [0048], and [0049], wherein ranking search results based on relative frequencies).
              However, Cucerzan does not explicitly disclose retrieving trend data for terms associated with the results.
	On the other hand, Sweeney discloses in analogous art of ranking search results. Sweeney discloses retrieving trend data for terms associated with the results (par. [0102]-[0109] obtain trend data indicating trends from a trend feed (as semantic network in system of Figure 7), trendy terms associated with the results, par. [0102], [0128]-[0129], discloses database of trendy terms and reference corpus, and par. [0134] and [0140] using documents (from wiki RSS feed) associated with the results comprising terms input by a user in order to provide trendy terms); and,



As per claim 2, Cucerzan discloses ranking the results of the result set comprises ranking the results of the result set according to relevance of the results of the result set to the search engine query and (par. [0049], ranking search results based on relevance to the target query.)

As per claim 3, Cucerzan discloses ranking the results of the result set comprises ranking the results of the result set according to search results that have been updated more recently (par. [0047]- [0049], and [0073], wherein ranking the results based on recent search results from current user session or other user sessions..  

As per claim 4, Cucerzan discloses ranking the results of the result set comprises ranking the results of the result set according to search results linked to by other results often (par. [0047]- [0049], and [0073], wherein information from a number of user sessions can be collected and analyzed in order to rank the search results.  

As per claim 5, Cucerzan discloses ranking the results of the result set comprises ranking the results of the result set according to search results which have been frequently selected in 

As per claim 6, Cucerzan discloses weighting the ranked the results in the result set according to the retrieved trend data (par. [0047]- [0049], ranking search results based on relative frequencies), comprises computing a weight for each ranking of a corresponding one of the results in the result set based upon a combination of a mutual expectation function measuring of how likely a given one of the search terms of the search engine query giving rise to the corresponding one of the results and an additional search term not included in the search engine query will occur together (par. [0040], [0043], [0049] and [0057] determining a frequency or match that a term not included in the initial query will occur in the search results.),
         a mutual dependency function measuring how strongly the additional term relates to the given one of the search terms in current content creation (par. [0040], [0043], [0049] and par. [0057], wherein analyze and record how often the other words appear with the initial query), and 
         a relevancy to function calculating a relevancy of the given one of the search terms to the corresponding one of the results (par. [0049], ranking search results based on relevance to the target query.).  

As per claims 7-12, are computer program product claims corresponding to the method claims 1-6 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1-6 as above.

As per claims 13-18, are the system claims corresponding to the method claims 1-6 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1-6 as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loan T. Nguyen whose telephone number is (571) 270-3103.  The examiner can normally be reached on Monday and Thursday- Friday, from 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOAN T NGUYEN/Examiner, Art Unit 2165